internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-167053-01 date date legend taxpayer transferee trust husband wife child a child b child c trustee trust trust partnership general_partner date date date u v w x y state a dear this ruling responds to a letter dated date and additional submissions submitted on behalf of transferee trust taxpayer by trustee requesting a ruling concerning the income_tax consequences of the proposed transfer of three life_insurance policies from trust to taxpayer on date husband created trust which is comprised of three separate trusts created facts plr-167053-01 for the benefit of husband’s children child a child b and child c subsequently on date husband created trust for the benefit of husband’s lineal_descendants trustee serves as the trustee for trust and trust under the trust instrument of trust the trust principal and income may be used by trustee for the best interest of husband’s lineal_descendants and to pay premiums on policies insuring the life of any individual or on the joint lives of any individuals in which any beneficiary has an insurable interest in january of trust purchased three variable life_insurance policies the policies insuring the joint lives of husband and wife the total face value of the policies is dollar_figureu upon the death of the second to die of husband and wife the trust estate of trust will be distributed to husband’s lineal_descendants per stirpes subject_to certain limitations in the trust instrument taxpayer represents that under sec_677 husband the grantor is treated as owner of trust on date husband created taxpayer trustee also serves as trustee for taxpayer taxpayer differs from trust in that upon the death of the second to die of husband and wife dollar_figurev will be distributed to certain relatives and friends of husband and the balance of the trust estate will be distributed to husband’s lineal_descendants per stirpes subject_to certain limitations in the trust instrument additionally the trust instrument of taxpayer empowers trustee to restrict distributions to husband’s lineal_descendants upon the failure on the part of the lineal descendant to enter into a pre-nuptial or post-nuptial agreement taxpayer represents that under sec_677 husband the grantor is treated as owner of taxpayer taxpayer intends to purchase the policies from trust for the value of trust 2's interest in the policies as determined under sec_25_2512-6 of the gift_tax regulations taxpayer will obtain from the issuing insurance_companies the interpolated_terminal_reserve_value of each policy as of the date of sale plus the proportionate part of the gross premium last paid before the date of sale which covers the period extending beyond that the date of sale upon the transfer of the policies to taxpayer taxpayer will become the beneficiary of the policies husband will make annual gifts to taxpayer which will be utilized in part to pay the premiums on the policies taxpayer trust husband and wife are limited partners in the partnership taxpayer husband and wife each hold a w interest in the partnership and trust holds an x interest general_partner is the general_partner of the partnership and owns a y interest the partnership is an investment_partnership established under state a law the partnership has not elected to be treated as an association_taxable_as_a_corporation under sec_301_7701-3 of the income_tax regulations and has filed form_1065 for all years in which it has been in existence law and analysis sec_101 provides that except as otherwise provided in sec_101 sec_101 and sec_101 gross_income does not include an amount received under a life_insurance_contract if such amounts are paid_by reason of death of the insured sec_101 provides however that if a life_insurance_contract or any interest therein is transferred for valuable consideration the exclusion_from_gross_income provided by sec_101 is limited to an amount equal to the sum of the actual value of the consideration plr-167053-01 and the premiums and other_amounts subsequently paid_by the transferee the term transfer for a valuable consideration is defined for purposes of sec_101 and sec_1_101-1 of the regulations as any absolute transfer for value of a right to receive all or part of the proceeds of a life_insurance_policy an exception to the rule_of sec_101 is provided in sec_101 when the life_insurance_contract is transferred to the insured to a partner of the insured to a partnership in which the insured is a partner or to a corporation in which the insured is a shareholder or officer in these cases the rule_of sec_101 will not affect the application of sec_101 to amounts received by the beneficiaries revrul_85_13 1985_1_cb_184 concludes that if a grantor is treated as the owner of the entire trust the grantor is considered to be the owner of the trust assets for federal_income_tax purposes ruling taxpayer has requested a ruling that sec_101 of the code will be applicable to the proceeds of the policies which are paid upon the deaths of husband and wife taxpayer represents that both it and trust are grantor trusts owned by husband under revrul_85_13 a transaction cannot be recognized as a sale for federal_income_tax purposes if the same person is treated as owning the purported consideration both before and after the transaction husband is treated for federal_income_tax purposes as owning the assets of trust and taxpayer therefore the transfer of the policies is disregarded for federal_income_tax purposes and will not affect the application of sec_101 to amount that the beneficiaries of the policies will receive upon the death of husband and wife conclusion the transfer of the life_insurance contracts from trust to taxpayer is disregarded for federal_income_tax purposes and will not affect the application of sec_101 to amounts that the beneficiaries receive upon the deaths of husband and wife caveats except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the proposed transaction under any other provisions of the code or regulations no opinion is expressed or implied concerning whether the policies are life_insurance contracts as defined in sec_7702 of the code no opinion is expressed or implied regarding whether husband should be treated as the owner of any portion of taxpayer or trust under sec_671 through of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is plr-167053-01 being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any federal tax_return to which it is relevant sincerely yours donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products
